DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 4/4/2022 after Final rejection of 12/27/2021 and Advisory action of 4/4/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered. The Office action on currently pending claims 1 and 4-15 follows.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-13, are rejected under 35 U.S.C. 103 as being unpatentable over US/7, 170, 216 to Sanpei et al. (hereafter “Sanpei”, cited in IDS) in view Huetten and Arnold (all references of record).
Regarding claim 1, Sanpei discloses (Fig. 13, 14) a device comprising: a substrate (310), at least one electrical contact (308) disposed on a surface of the substrate; a cantilever (304) disposed on the substrate, the cantilever comprising a head (the end of the cantilever (304) accommodating the member (306)), the head including a contact element (306) disposed at a free end of the cantilever for movement into and out of electrical contact with the at least one electrical contact (308) disposed on the surface of the substrate, and the contact element comprises a metal bowl-shaped structure (306) comprising: a contact (i.e., bottom) surface facing the at least one electrical contact disposed on the surface of the substrate, and wherein the device is a microelectromechanical (MEMS) device (col. 1, ll. 19-21), and the head (the end of the cantilever (304) accommodating the member (306)) has a microscale length and width and a nanoscale or microscale thickness (inherently, since the device is a MEMS device).
Alternatively, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any desired length and thickness for said head of Sanpei, including as claimed, in order to achieve desired electrical and mechanical properties of the device while not exceeding targeted production costs thereof, since discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., desired electrical and mechanical properties of the device) effective variable (i.e., the length and thickness of the head) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, Sanpei does not disclose: a central portion comprising an interior surface facing in a direction away from the at least one contact, and a peripheral portion extending from the interior surface in the direction facing away from the at least one electrical contact, wherein the central portion and the peripheral portion define an interior space of the bowl-shaped structure open in the direction facing away from the at least one electrical contact.
Huetten discloses (Fig. 1-4) a cantilever (14) comprising a head (the end of the cantilever (14) accommodating the contact element (10), the head including a contact element (10) disposed at a free end of the cantilever for movement into and out of electrical contact with the at least one electrical contact (12) disposed on the surface of the substrate (13), and the contact element comprises a metal bowl-shaped structure (Fig. 4) comprising: a contact (i.e., bottom) surface facing the at least one electrical contact disposed on the surface of the substrate, a central portion comprising an interior surface (11) facing in a direction away from the at least one contact, and a peripheral portion (15, 17) extending from the interior surface in the direction facing away from the at least one electrical contact for the benefit of reduced oscillations due to  introduction of a dampening structure (30) into the contact element (10), (col. 3, ll. 49-51). 
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Sanpei by providing the bowl-shaped contact element structure having: a central portion comprising an interior surface facing in a direction away from the at least one contact, and a peripheral portion extending from the interior surface in the direction facing away from the at least one electrical contact, as taught by Huetten, in order to reduce oscillations by introduction of a dampening structure into the contact element (Huetten, col. 3, ll. 49-51). 
Furthermore, Arnold teaches (Fig. 1, 5-7) conventionality of forming electrical contacts (20) by stamping a sheet metal body (22) and forming a dimple (30), wherein said dimple (30) is an open bowl-shaped structure (Fig. (5-7), thus resulting in an inexpensively produced electrical contact (col. 2, ll. 28-38, 66+).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modified to the Sanpei-Huetten combination according to the teachings of Arnold, so the bowl-shaped contact structure is formed by stamping instead of welding, thus resulting in the bowl-shaped structure that is open in the direction facing away from the at least one electrical contact, in order to reduce manufacturing costs (Arnold, col. 2, ll. 28-38, 66+, see “conveniently and inexpensively manufactured”, etc.). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Regarding claim 11, Sanpei discloses that the head further comprises a metallic layer (318) on a surface facing the surface of the substrate and an insulating layer on the metallic layer ((312) or (314)).
	Regarding claim 13, Sanpei discloses that the at least one electrical contact (308) comprises a source electrical contact or a drain electrical contact ((308-1), (308-2)), and further comprising an additional electrical contact comprising the other of the source electrical contact and the drain electrical contract ((308-1), (308-2)) disposed on the surface of the substrate (310), the at least one electrical contact and the additional electrical contact separated by a gap (Fig. 13); and the absorption of the electromagnetic radiation causes the contact element (306) to move toward the source electrical contact and/or the drain electrical contact ((308-1), (308-2)) (inherently, since the infrared radiation will inherently heat-up the biomaterial cantilever (304), thus causing the contact element (306) to move toward the source electrical contact and/or the drain electrical contact ((308-1), (308-2)).
Regarding claim 4, Sanpei as modified does not teach that the central portion of the contact element having a thickness of approximately 500 nm.
Regarding claim 5, Sanpei as modified discloses that the contact element (306) includes an extending contact tip (306) (the narrow bottom portion / tip of the contact element (306) can be seen on Fig. 14), but does not teach the specific width thereof (i.e., of about 4 µm).
	It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any desired width for said contact tip of Sanpei as modified by Huetten and any desired thickness for the peripheral and central portions of the contact element, including as claimed, in order to achieve desired electrical and mechanical properties of the device while not exceeding targeted production costs thereof, since discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., desired electrical and mechanical properties of the device) effective variable (i.e., the width) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claims 6-10, Sanpei as modified does not explicitly teaches specific values and ranges for the stiffness of the contact element.
	It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any desired stiffness for the contact element of Sanpei as modified by Huetten and Arnold, including as claimed, in order to achieve desired electrical and mechanical properties of the device while not exceeding targeted production costs thereof, since discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., desired electrical and mechanical properties of the device) effective variable (i.e., the stiffness) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
	Regarding claim 12, Sanpei as modified discloses all as applied to claim 1, including that the cantilever includes a temperature responsive bimaterial leg (108, 304) reacting to temperature changes (col. 5, ll. 41-46; col. 14, ll. 50-57; Fig. 3), but does not disclose a pair of the biomaterial legs.
	It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have provided any desired number of the bimaterial legs in Sanpei as modified by Huetten and Arnold, including a pair as claimed, in order to achieve desired electrical and mechanical properties of the device while not exceeding targeted production costs thereof, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sanpei in view of Huetten and Arnold, as applied to claim 1 above, and further in view of US 2014/0217289 to Nam et al. (hereafter “Nam”, of record).
Regarding claim 15, Sanpei as modified by Huetten and Arnold discloses all as applied to claim 1 above, including that the absorption of the electromagnetic radiation (heater (316) inherently produces electromagnetic (infrared) radiation which is absorbed by the bimaterial leg (304)) causes the contact element (306) to move toward the electrical contact (308) disposed on the surface of the substrate (310).
Sanpei as modified does not disclose a plasmonic absorber that absorbs electromagnetic radiation within a spectral band selected for detection, and the absorption of such electromagnetic radiation causes the contact element to move toward the electrical contact disposed on the surface of the substrate.
Nam teaches conventionality of use of the plasmonic absorbers that absorb electromagnetic (infrared) radiation within a spectral band selected for detection, in order to enhance sensitivity of the thermal (infrared) sensors and detectors (par. [0008], [0064], Fig. 1-3).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modified to the Sanpei-Huetten-Arnold combination by providing a plasmonic absorber that absorbs electromagnetic radiation within a spectral band selected for detection, and the absorption of such electromagnetic radiation causes the contact element to move toward the electrical contact disposed on the surface of the substrate, in order to enhance thermal sensitivity of the bimaterial leg, thus enhancing the overall efficiency of the device (Nam, par. [0008], [0064], Fig. 1-3). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations of the claim (“the cantilever further comprises an inner pair of temperature-sensitive bimaterial legs, and an outer pair of temperature-sensitive bimaterial legs, the inner pair of legs attached to opposite sides of the head, the outer pair of legs attached to the surface of the substrate and disposed adjacent to the inner pair of legs forming first and second sets of inner and outer legs, the first and second sets of legs disposed symmetrically on opposite sides of the head; and a first thermal isolation region connects the inner and outer legs of the first set of legs, and a second thermal isolation region connects the inner and outer legs of the second set of legs.”) in combination with all of the limitations of claim 1, are to render the combined subject matter allowable over the prior art of record, taken alone or in combination.

Response to Arguments and 37 CFR § 1.132 Declaration

The Declaration of Dr. Zhenyun Qian (hereafter “Applicant / Declarant”) under 37 CFR 1.132 filed on 03/28/2022 (hereafter “Declaration”) is insufficient to overcome the rejection of claims 1 and 4-13 under 35 U.S.C. 103 as being unpatentable over Sanpei in view Huetten and Arnold, as set forth in the last Office action because of the following: the Applicant / Declarant has misinterpreted the motivation to modify to Sanpei in view of the teachings of Huetten and Arnold and also has misinterpreted the reference cited by the Office (https://iopscience. iop.org/article/10.1088/2631-7990/ab0f74, M. Hasan, et al., 2019, Int. J. Extrem. Manuf. 1-012004).
The Applicant / Declarant states (par. 3) that, allegedly, “Sanpei’s structure is distinctly different than the one in the application in terms of cantilever and contact design, and it does not benefit from the modification inspired by Huetten and Arnold…the tip of the cantilever itself is part of the contact to provide the necessary mechanical rigidity for the impact upon contact closure…there is no reasonable intention to modify Sanpei’s structure by incorporating the metal dimple described in Huetten and Arnold since i) the existing contact deign does not require any mechanical reinforcement. ii) The structure inherently is not temperature compensated. In order to compensate temperature effect passively, the structure needs far more modifications beyond the change of contact design. iii) Metal dimple is not applicable to Sanpei’s structure since the latter does not have a contact structure solely made of metal, instead, the contact is only a layer of metal attached to the bottom side of a non-metal cantilever” (emphasis added). 
In response, the Office would like to direct the Applicant / Declarant attention to the fact that the motivation to modify to Sanpei was not to provide any additional “mechanical reinforcement” as alleged, but “in order to reduce oscillations by introduction of a dampening structure into the contact element” (see p. 4, last paragraph of the Final Office action of 12/27/2021). The Office would like to remind that it has been held that the mere fact that the references relied on by the Office fail to evince an appreciation of the problem identified and solved by Applicant is not, standing alone, conclusive evidence of the nonobviousness of the claimed subject matter.  The references may suggest doing what an Applicant has done even though workers in the art were ignorant of the existence of the problem. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). Further, it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by Applicant. See In re Dillon 919 F.2d at 693, 16 USPQ2d at 1901.
Furthermore, regarding the allegation that in Sanpei the “structure inherently is not temperature compensated”, the Office would like to emphasize that whether the structure of Sanpei is temperature compensated or not is irrelevant to the proposed modification presented in the outstanding obviousness rejection. The Office did not suggest to modify to Sanpei in order to provide temperature compensation. Again, the motivation for the modification is to “reduce oscillations by introduction of a dampening structure into the contact element” (see p. 4, last paragraph of the Final Office action of 12/27/2021).
Furthermore, the Applicant / Declarant states (par. 4) that, allegedly, “as indicated in the reference the examiner pointed out (https://1opscience.iop.org/article/10.1088/2631-7990/ab0f74), microstamping is for making structures in the order of 10s - 100s micrometers, while the tip of the bowl-shaped contact is only 2 microns wide. Therefore, microstamping cannot be used for creating the bowl-shaped contact shown in the application”.
It appears that the Applicant / Declarant has misinterpreted the aforementioned reference. Contrary to the Applicant’s / Declarant’s position, in the aforementioned reference cited by the Office (https://iopscience.iop.org/article/10.1088/2631-7990/abOf74, M. Hasan, et al., 2019, Int. J. Extrem. Manuf. 1-012004), the microfabrication techniques at Table 1 are indicated as suitable for structures in the low micron range.  Indeed, said Table 1 lists, at least, the  microembossing and coining (i.e., forms of precision stamping) as suitable techniques for structures with sizes of “few 100 nm to 10 s of microns”. 
Furthermore, regarding the Applicant’s / Declarant’s conclusion that, allegedly, “Metal dimple is not applicable to Sanpei’s structure since the latter does not have a contact structure solely made of metal, instead, the contact is only a layer of metal attached to the bottom side of a non-metal cantilever”, the Office would like to point out that the said Table 1 states that the “common materials” suitable for the microembossing and coining are not only metals, but also polymers and glass (i.e., “Polymers, glass, Al, Cu, brass, steel, etc.”). Further, it’s worth of noticing that the cantilever (304) of Sanpei is formed of glass and metal (i.e., the silicon oxide layer (314) and metal layer (318)), thus making it suitable for the aforementioned microfabrication techniques listed in said Table 1. Accordingly, contrary to the Applicant’s / Declarant’s position, the Office remains of the opinion that the microfabrication techniques such as microstamping, microembossing, coining, etc., could have been successively employed to modify to Sanpei and/or to Sanpei-Huetten combination before the effective filing date of the claimed invention as explained in the outstanding rejection.
In view of the above, the Office concludes that all of the Applicant’s / Declarant’s positions presented in the Declaration are based not on undisputable facts, but on opinions formed by the erroneous interpretations of the obviousness rejection and of the reference(s), thus rendering said positions to be mere conclusory statements.  An expert's opinion on the ultimate legal issue must be supported by something more than a conclusory statement.  See In re Brandstadter, 484 F.2d 1395, 1405, 179 USPQ 286, 294 (CCPA 1973).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Furthermore, the arguments presented by the Applicant’s Representative in the reply of 3/28/2022 have been considered but are not persuasive. The arguments are based exclusively on the Applicant’s / Declarant’s opinions presented in the  aforementioned Declaration. However, since the Declaration is insufficient to overcome the rejections of the claims as explained above, these arguments are not persuasive.
In view of the above the rejection is hereby maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835